Luke, J.
1. Under the facts adduced upon the hearing of the motion to have a judge pro hae vice appointed, the trial judge did not err in overruling the motion and holding himself qualified to try the case.
2. The special demurrers to' the petition were properly overruled.
3. The main and controlling question in this case was certified to the Supreme Court, and that court held: “The lending of money on deposit for a customer and depositor by a bank in this State at his instance and *11as liis agent is not necessarily ultra vires. An agency to lend the money of one of its customers in his name and in his behalf in good faith and using ordinary diligence as an agent is ■within the range of the legitimate . business of a bank, unless expressly prohibited by its charter, and is an incidental power of the bank when deemed expedient to be exercised in the course of its business.” Eor a full discussion of this ruling, see 157 Ga. 423 (121 S. E. 813). Applying this ruling to the facts adduced upon the ti'ial, there is no merit in either the general grounds of the motion for a new trial or in grounds 22, 25, and 27.
Decided April 15, 1924.
Rehearing denied May 13, 1924.
4. A careful examination of the remaining special grounds of the motion for a new trial discloses that they are either too defective to be considered or are without substantial merit; the evidence authorized the verdict, and for no reason assigned was it error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodwortli, J., eoneur. ■

B. H. George, Anderson & Wood, for plaintiff in error.
Johnson & Foster, contra.